Order entered June 18, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00097-CV

                                 SHAWN WILSON, Appellant

                                                 V.

                                   JOHN D'SILVA, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-00054-E

                                             ORDER
       The clerk’s record in this appeal is overdue. By postcard dated March 29, 2018, we

directed the county clerk to file the record within thirty days. To date, the record has not been

filed. Accordingly, we DIRECT Dallas County Clerk John F. Warren to file, no later than July

3, 2018, either the clerk’s record or written verification appellant has not paid for the record, has

not filed a statement of inability to afford payment of court costs, or has been ordered by the

court to pay costs and has failed to do so. See TEX. R. CIV. P. 145.



                                                       /s/    DAVID EVANS
                                                              JUSTICE